     Case: 1:15-cv-01303 Document #: 88 Filed: 08/01/19 Page 1 of 1 PageID #:964

                      UNITED STATES DISTRICT COURT
            FOR THE Northern District of Illinois − CM/ECF LIVE, Ver 6.3.1
                                 Eastern Division

Mark Ankcorn
                              Plaintiff,
v.                                                  Case No.: 1:15−cv−01303
                                                    Honorable Robert M. Dow Jr.
Kohl's Corporation
                              Defendant.



                         NOTIFICATION OF DOCKET ENTRY



This docket entry was made by the Clerk on Thursday, August 1, 2019:


        MINUTE entry before the Honorable Robert M. Dow, Jr: Pursuant to Federal Rule
of Civil Procedure 41(a)(1)(a)(ii) and the joint stipulation of dismissal, Plaintiff dismisses
his individual claims with prejudice and the putative class claims without prejudice, with
each party to bear its own attorneys' fees and costs incurred. Any pending deadline(s) and
motion(s) are stricken as moot. Civil case terminated. Mailed notice(cdh, )




ATTENTION: This notice is being sent pursuant to Rule 77(d) of the Federal Rules of
Civil Procedure or Rule 49(c) of the Federal Rules of Criminal Procedure. It was
generated by CM/ECF, the automated docketing system used to maintain the civil and
criminal dockets of this District. If a minute order or other document is enclosed, please
refer to it for additional information.
For scheduled events, motion practices, recent opinions and other information, visit our
web site at www.ilnd.uscourts.gov.
